Citation Nr: 1232477	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  06-11 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel





INTRODUCTION

The Veteran served on active duty from June 1998 to December 1998, and from February 2003 to July 2004.  She had additional active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA) as a member of the Army Reserve.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In April 2010, the Board remanded the matters to the RO, via the Appeals Management Center in Washington, DC, for additional development.  The case has since returned to the Board for further appellate action.

In March 2012, the RO granted service connection for an acquired psychiatric disorder, characterized as posttraumatic stress disorder.  As the requested benefit has been granted, the issue is no longer before the Board.

The Veteran's Virtual VA file has been reviewed and while there are additional treatment records, the records are not relevant to the present claim.  

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not currently have, nor had at any point pertinent to the claim, a continuing gastrointestinal disorder.



CONCLUSION OF LAW

The criteria for service connection for a chronic gastrointestinal disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 5121A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue of service connection for a gastrointestinal disorder.  In June 2002, September 2004, and March 2006 correspondence, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  She has been provided notice of applicable rating criteria and of how VA assigns disability ratings and effective dates.  The claim was most recently readjudicated in the March 2012 supplemental statement of the case. 

VA has satisfied its duty to assist as to the issue decided herein.  The claim file contains service treatment records, VA medical records, private medical records, and Social Security Administration records.  The Veteran has been provided various VA examinations and on review, they are adequate for rating purposes. 

The Board notes that while some service treatment records have been associated with the claim file, other service treatment records have not been located.  The RO has made several attempts to obtain the records but has been unable to do so.  The Veteran has been informed of the same in a letter of October 2011.  She was given the opportunity to submit the records if they were in her possession or to submit alternative records.  The Board wishes to make it clear that it understands that the Court has held that, in cases where records once in the hands of the Government are missing, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). 

There is no evidence of VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c)  . 

Legal Criteria and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

The Veteran contends that she is entitled to service connection for a gastrointestinal disorder, as she believes that she currently has a gastrointestinal disability which started in service.  

The Veteran's service treatment records reflect that the Veteran was treated for gastritis in service.  Indeed, service treatment records of February 2004 show the Veteran complained of abdominal pain and was diagnosed with gastritis.  A sick slip dated that same month shows the Veteran had symptoms of stomach pain and vomiting with a diagnosis of gastritis.  

A memorandum of April 2004 notes the Veteran reported she was treated for dyspepsia in March 2004.  The physical Evaluation Board Proceedings report of May 2004 does not note any gastrointestinal condition.  

Post service VA outpatient treatment records show a history of gastritis and gastrointestinal issues.

A January 2006 VA examination notes that the Veteran was treated for gastritis in service.  The Veteran reported at the time that she was not being treated for the condition at the time.  She endorsed burning epigastric pain associated with some nausea occurring one to two times per day.  The examiner provided a diagnosis of gastroesophageal reflux disease (GERD) and peptic ulcer disease.  The examiner noted that the Veteran more likely than not had chronic functional dyspepsia.  However, he could not resolve the issue of in-service onset without resorting to mere speculation.

In April 2010, the Board found that the January 2006 VA examination was inadequate for entering a decision, as it was internally inconsistent and the opinion provided did not include a proper reasoning.  A new examination was requested.

The Veteran was afforded a new VA examination in November 2010.  At the time, the Veteran reported her symptoms had started in service while serving in Korea in 2003.  She described symptoms of abdominal pain and burning sensation, in addition to nausea and vomiting.  She reported she had been diagnosed with gastritis at the time and prescribed medication which helped at time but which he no longer takes.  She reported that her condition had been progressive with persistence of symptoms with symptoms occurring daily.  The examiner noted that VA records showed the Veteran sought treatment for gastritis symptoms in the summer of 2010 for which she was prescribed medication leading to a resolution of the symptoms.  The Veteran endorsed daily symptoms of nausea and vomiting at times.  She did not relate the symptoms to the supine position or meals.  She self-medicates with Tums at times.  Physical examination revealed epigastric tenderness with no hepatosplenomegaly and no hernia noted.  Blood work performed was within normal limits.  It was noted an upper series had been ordered.  She was diagnosed with gastritis symptoms and was noted that an upper GI series had been ordered to confirm the diagnosis.  In regards to the opinion, the examiner stated that the current gastritis symptoms are as likely as not related to the symptoms that were present in service and therefore related.  It was noted however, that the upper GI series was normal.  

In January 2012, the examiner submitted a note stating that the VA examination report had probably been forwarded to the RO prematurely and stated that the GI series showed that the esophagus and stomach show no abnormalities.  

A review of the evidence above shows that while the Veteran experienced gastritis symptoms in service and post-service, currently, there is no definitive diagnosis assigned related to these symptoms.  In this regard, the Board notes that while a diagnosis of GERD and peptic ulcer disease was rendered at a January 2006 VA examination, the Board has found that examination to be inconsistent and inadequate for appellate review and therefore, it will not be considered for purposes of this decision.  Specifically, there were no clinical findings that seem to support these diagnoses.  Moreover, while VA outpatient treatment records note a history of gastritis and gastrointestinal disorders, a history does not equate to a current diagnosis.  Finally, the November 2010 examiner diagnosed gastritis symptoms, but noted that the upper GI series was absolutely normal.  

The Board observes that the Court has held that a symptom, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  Without a pathology to which the symptoms of right shoulder pain can be attributed, there is no basis to find a disability or disease for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

The Board again emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  See also McClain, 21 Vet. App. at 321.  Accordingly, where, as here, competent medical evidence indicates that the Veteran does not have a disability manifested by gastritis symptoms, there can be no valid claim for service connection for the disability.  See Gilpin, 155 F.3d at 1353; Brammer , 3 Vet. App. at 225.

Thus, even if the Board were to accept the Veteran's contentions of continuous gastritis symptoms since service, the claim for service connection cannot be granted as the first essential criterion for a grant of service connection-competent evidence of the currently-claimed disability-has not been met.

In addition to the medical evidence, the Board has considered the assertions advanced by the Veteran and by her representative, on her behalf.  However, as indicated above, the question of medical diagnosis upon which this claim turns is a matter within the province of trained medical professionals.  See Jones, 7 Vet. App. at 137-38.  As laypersons not shown to have the appropriate medical training or expertise, neither the Veteran nor her representative is competent to persuasively establish current gastrointestinal disability.  See Bostain, 11 Vet. App. at 127, citing Espiritu, 2 Vet. App. at 492.  See also Routen, 10 Vet. App. at 186 (1997). 

For all the foregoing reasons, service connection for a gastrointestinal disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as no competent, persuasive evidence supports the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert, 1 Vet. App. at 53- 56. 


ORDER

Service connection for a chronic gastrointestinal disability is denied.


REMAND

The Veteran seeks service connection for a back disability.  Additional development is needed prior to deciding the claim.

In a Board remand of April 2010, it was requested that the RO attempt to verify the Veteran's service status on the weekend of March 10, 2001 when she claimed she injured her back during a motor vehicle accident on her way to a drill weekend.  The RO has made several attempts to obtain verification of service.  The RO submitted requests to the New York State Adjutant General, and submitted PIES and DPRI requests.  All were returned with negative replies.  However, pay records from the Veteran have not been requested.  Potentially, pay records may show whether the Veteran was paid for the weekend of March 10, 2001 and therefore may confirm her duty status.  To ensure full compliance with the duty to assist, the Board finds that the RO should obtain the pay records for the Veteran for the time in question in an attempt to corroborate her service status.

Moreover, the Veteran was afforded a VA examination in November 2010.  At the time, the examiner diagnosed the Veteran with lumbar strain and opined that the strain was not due to service.  The examiner stated that while a motor vehicle accident could cause acute lumbar pain, there was no showing of significant damage to the osseous or soft tissue structures of the lumbar spine documented.  He therefore concluded that the disability was not cause by or aggravated by service.  In reaching this conclusion, the examiner considered the Veteran's reports of a motor vehicle accident in March 2001.  However, the record reflects that the Veteran was involved in two motor vehicle accidents.  One in March 2001 and another in 2003 while serving in Kuwait.  The examiner makes no mention of the car accident in service.  Moreover, the examiner makes not mention of the in-service determination of chronic lumbar pain which lead to the Veteran being put on permanent profile and ultimately being separated from service.  Rather, the examiner relies on a finding that there was no record of a high energy injury to the back in service.  It is unclear to the Board whether the examiner considered the additional motor vehicle accident in service in 2003.  Accordingly, the Board finds that the current VA examination is inadequate as it is not based on a complete and accurate factual basis.  A new opinion is needed which considers the Veteran's entire reported history of a motor vehicle accident in 2001 and 2003, and the findings of chronic back pain in service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the Veteran's pay records for the month of March 2001 from the Defense Finance and Accounting Service (DFAS).  If there are no records available for that month, it should be clearly documented in the claim file.

2.  The RO should forward the claim to the November 2010 VA examiner and ask that the examiner provide a new opinion regarding the etiology of the diagnosed lumbar strain.  The examiner must review the claim file and state so in the examination report.  The examiner is to specifically consider the two motor vehicle accidents, one in 2001 and one in 2003 while serving in Kuwait.  The examiner should also be asked to consider the in-service findings of chronicity of back pain, and the fact that the Veteran was placed on permanent profile due to the back pain and was ultimately discharged from service due to the back pain.  The examiner is asked, after consideration of all the facts above, to provide an opinion as to (a) whether the lumbar strain was at least as likely as not caused by the March 10, 2001 motor vehicle accident? (b) whether the lumbar strain was at least as likely as not caused by the 2003 motor vehicle accident in service? (c) if the back disorder was caused by the 2001 motor vehicle accident, was it permanently aggravated by the 2003 motor vehicle accident in service or any other in-service incident?  A complete rationale for any opinion rendered must be provided.  If an opinion cannot be rendered without resorting to speculation, it should so be stated and a reasoning for the same must be provided.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  If any opinion cannot be provide without resort to speculation, the examiner should so state and then provide a rationale for why the requested opinion could not be provided without resort to speculation.

3.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

4.  After undertaking any development deemed essential in addition to that specified above, readjudicate the issue of entitlement to service connection for back disability.  If the claim remains denied, an appropriate supplemental statement of the case should be provided to the Veteran and his representative, and they should have an opportunity to respond.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


